Citation Nr: 1619239	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-39 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971, including service in the Republic of Vietnam.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the Veteran's claim for service connection for hypertension was initially denied in an August 2004 rating decision.  The Veteran did not appeal that decision.  In August 2006, he applied to reopen the claim.  In a January 2007 rating decision, the RO reopened the claim and denied service connection.  In February 2007, the Veteran filed a notice of disagreement (NOD) with the decision.  While the issue was pending and the Veteran was awaiting a statement of the case (SOC), the Veteran submitted another claim for service connection for hypertension, which the RO received in September 2008.  In April 2009, the RO issued a rating decision finding that new and material evidence had not been submitted to reopen the claim for service connection.  The Veteran filed another NOD in May 2009.  Thereafter, an SOC was issued in October 2009, and the Veteran perfected a timely appeal to the Board.

In January 2010, the Veteran withdrew his request to testify before a Veterans Law Judge at the RO (travel Board hearing).

In May 2013, the Board reopened the previously denied claim of entitlement to service connection for hypertension and remanded the issue to the agency of original jurisdiction (AOJ) for additional development.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hypertension, which was diagnosed in 2003, was caused or aggravated by his service-connected type II diabetes mellitus, which was clinically diagnosed in February 1999.

In support of his claim, the Veteran submitted private medical opinions dated in July 2006 and September 2008, indicating, respectively, that his hypertension "may" be related to his diabetes and that his diabetes may have contributed to his hypertension.  However, neither medical opinion contained an adequate medical rationale to support the conclusion.

VA also obtained medical opinions as to whether the Veteran's type II diabetes mellitus caused or aggravated his hypertension.  In a November 2006 VA opinion, the reviewing physician explained that the "only time" hypertension results from diabetes is "when there is end organ damage such as nephropathy or renal failure secondary to diabetes."  The physician opined that the Veteran's hypertension was not caused by his diabetes because he had essential hypertension and did not have complications such as nephropathy.

In a June 2013 opinion, the same reviewing VA physician again opined that the Veteran's diabetes mellitus did not cause or aggravate his hypertension.  In support of the conclusion, the physician explained that the Veteran had essential hypertension well-controlled on one medication, and there was no end-organ damage.  The physician also stated that "diabetes mellitus does not cause or aggravate essential hypertension."

In October 2008 correspondence, the Veteran submitted medical literature regarding hypertension and diabetes.  To summarize, the articles identified kidney damage or diabetic nephropathy as the cause of hypertension in patients with type I diabetes.  Regarding patients with type II diabetes, such as the Veteran, the articles identify insulin resistance, including central obesity and dyslipidemia, as factors for increased risk of hypertension.  The VA physician who proffered the June 2013 opinion did not mention the medical literature, which supports the possibility that type II diabetes mellitus causes or aggravates hypertension.  The Board finds that an addendum opinion from the 2013 VA physician that considers the medical literature.  The AOJ should arrange for the necessary VA examination.

Prior to scheduling a VA hypertension examination, ongoing pertinent treatment records dated from November 2011 to the present from the East Orange VA Medical Center (VAMC) and related clinics should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the East Orange VAMC and related clinics dating since November 2011.

2.  After the outstanding records are received, refer the entire record to the VA physician who provided the 2013 medical opinion for an addendum to that opinion.

Following a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus.  If aggravated, specify the baseline of hypertension disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner should provide a compete rationale for any opinion given.  In doing so, the examiner should consider and discuss the medical literature submitted by the Veteran in October 2008, identifying insulin resistance, including central obesity and dyslipidemia, as factors for increased risk of hypertension.  If the 2013 VA physician is unavailable, an opinion should be requested from another physician.  If deemed necessary, another VA examination should be accomplished.  

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for hypertension.  If the benefit sought is not granted in full, the Veteran and his agent should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


